Name: Council Regulation (EU) NoÃ 588/2011 of 20Ã June 2011 amending Regulation (EC) NoÃ 765/2006 concerning restrictive measures against President Lukashenko and certain officials of Belarus
 Type: Regulation
 Subject Matter: international affairs;  international trade;  Europe
 Date Published: nan

 21.6.2011 EN Official Journal of the European Union L 161/1 COUNCIL REGULATION (EU) No 588/2011 of 20 June 2011 amending Regulation (EC) No 765/2006 concerning restrictive measures against President Lukashenko and certain officials of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/357/CFSP of 20 June 2011 amending Decision 2010/639/CFSP concerning restrictive measures against certain officials of Belarus (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EC) No 765/2006 of 18 May 2006 (2) provides for a freezing of the assets of President Lukashenko and certain officials of Belarus. (2) By Decision 2011/357/CFSP, the Council has decided to take certain additional restrictive measures in relation to Belarus, in particular by imposing an arms embargo and a prohibition on internal repression equipment. (3) Some elements of these measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (4) In view of the gravity of the situation in Belarus and in accordance with Council Decision 2011/357/CFSP, additional persons and entities should be included in the list of persons and entities subject to restrictive measures set out in Annex IA to Regulation (EC) No 765/2006. (5) Regulation (EC) No 765/2006 should therefore be amended accordingly. (6) In order to ensure that the measures in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 765/2006 is hereby amended as follows: (1) The title of Regulation (EC) No 765/2006 is replaced by the following: Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus. (2) Article 1 is amended as follows: (a) Point (5) is replaced by the following: 5. territory of the Community  means the territories of the Member States, including their airspace, to which the Treaty is applicable, under the conditions laid down in the Treaty.. (b) The following point is added: 6. technical assistance  means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; including verbal forms of assistance.. (3) The following Articles are inserted: Article 1a 1. It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, equipment which might be used for internal repression as listed in Annex III, whether or not originating in the Union, to any person, entity or body in Belarus or for use in Belarus; (b) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in point (a). 2. Paragraph 1 shall not apply to protective clothing, including flak jackets and helmets, temporarily exported to Belarus by United Nations (UN) personnel, personnel of the Union or its Member States, representatives of the media or humanitarian and development workers and associated persons exclusively for their personal use. 3. By way of derogation from paragraph 1, the competent authorities in the Member States as listed in Annex II may authorise the sale, supply, transfer or export of equipment which might be used for internal repression, under such conditions as they deem appropriate, if they determine that such equipment is intended solely for humanitarian or protective use. Article 1b 1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance related to the goods and technology listed in the Common Military List of the European Union (3) ( Common Military List ), or related to the provision, manufacture, maintenance and use of goods included in that list, to any person, entity or body in Belarus or for use in Belarus; (b) to provide, directly or indirectly, technical assistance or brokering services related to equipment which might be used for internal repression as listed in Annex III, to any person, entity or body in Belarus or for use in Belarus; (c) to provide, directly or indirectly, financing or financial assistance related to the goods and technology listed in the Common Military List or in Annex III, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for any provision of related technical assistance to any person, entity or body in Belarus or for use in Belarus; (d) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) to (c). 2. By way of derogation from paragraph 1, the prohibitions referred to therein shall not apply to: (a) non-lethal military equipment, or equipment which might be used for internal repression, intended solely for humanitarian purposes or protective use or for institution building programmes of the UN and the Union, or for EU or UN crisis management operations; or (b) non-combat vehicles fitted with materials to provide ballistic protection, intended solely for the protective use of personnel of the Union and its Member States in Belarus, provided that the provision thereof has first been approved by the competent authority of a Member State, as identified on the websites listed in Annex II. 3. Paragraph 1 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Belarus by UN personnel, personnel of the Union or its Member States, representatives of the media or humanitarian and development workers and associated persons exclusively for their personal use. (3) OJ C 86, 18.3.2011, p. 1.." Article 2 1. The persons and entities listed in Annex I to this Regulation shall be added to the list set out in Annex IA to Regulation (EC) No 765/2006. 2. Annex II to this Regulation shall be added to Regulation (EC) No 765/2006. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 June 2011. For the Council The President C. ASHTON (1) See page 25 of this Official Journal. (2) OJ L 134, 20.5.2006, p. 1. ANNEX I Persons and entities referred to in Article 2(1) A. Persons Names Transcription of Belarusian spelling Transcription of Russian spelling Names (Belarusian spelling) Names (Russian spelling) Place and date of birth, other identifying information (passport number, ¦) Reasons 1 Andrey Kazheunikau Andrey Kozhevnikov Ã Ã ½Ã ´ÃÃ Ã ¹ Ã Ã °Ã ¶Ã Ã Ã ½iÃ ºÃ °Ã  Ã Ã ½Ã ´ÃÃ µÃ ¹ Ã Ã ¾Ã ¶Ã µÃ ²Ã ½Ã ¸Ã ºÃ ¾Ã ² Public prosecutor of the case against ex-presidential candidates Vladimir Neklyaev, Vitaly Rimashevsky, members of Neklyaevs campaign team Andrei Dmitriev, Aleksandr Feduta and Sergei Vozniak, as well as Young Front deputy chairperson Anastasia Polozhanka. The accusation presented by him had a clear political motivation and it was a clear violation of the Code of Penal Procedure. It was based on wrong classification of the events of 19 December 2010, not sustained by evidence, proofs and testimonies of witnesses. 2 Grachova, Liudmila (Grachova, Ludmila; Grachova Lyudmila) Gracheva Liudmila (Gracheva Lyudmila; Grachiova Ludmila) Ã ÃÃ °Ã Ã ¾Ã ²Ã ° Ã Ã Ã ´Ã ¼iÃ »Ã ° Ã ÃÃ °Ã Ã µÃ ²Ã ° Ã Ã Ã ´Ã ¼Ã ¸Ã »Ã ° Judge of the Leninski District Court of Minsk. She dealt with the case of ex-presidential candidates Nikolai Statkevich and Dmitri Uss, as well as political and civil society activists Andrei Pozniak, Aleksandr Klaskovski, Aleksandr Kvetkevich, Artiom Gribkov and Dmitri Bulanov. Her way of conducting the trial was a clear violation of the Code of Penal Procedure. She sustained the use of evidence and testimonies irrelevant to the accused persons. 3 Chubkavets Kiril Chubkovets Kirill Ã §Ã Ã ±Ã ºÃ °Ã ²Ã µÃ  Ã iÃÃ Ã » Ã §Ã Ã ±Ã ºÃ ¾Ã ²Ã µÃ  Ã Ã ¸ÃÃ ¸Ã »Ã » Public prosecutor of the case against ex-presidential candidates Nikolai Statkevich and Dmitri Uss, as well as political and civil society activists Andrei Pozniak, Aleksandr Klaskovski, Aleksandr Kvetkevich, Artiom Gribkov and Dmitri Bulanov. The accusation presented by him had a clear political motivation and it was a clear violation of the Code of Penal Procedure. It was based on wrong classification of the events of 19 December 2010, not sustained by evidence, proofs and testimonies of witnesses. 4 Peftiev Vladimir Peftiev Vladimir Pavlovich Ã Ã µÃ Ã iÃ µÃ  Ã £Ã »Ã °Ã ´Ã ·iÃ ¼iÃ Ã Ã °Ã Ã »Ã °Ã ²iÃ  Ã Ã µÃ Ã Ã ¸Ã µÃ ² Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸Ã Ã Ã °Ã ²Ã »Ã ¾Ã ²Ã ¸Ã  Born on 1 July 1957 in the town of Berdyansk, Zaporozhskaya Oblast, Ukraine Present passport No.: MP2405942 Person associated with President Lukashenko and his family. Chief economic advisor of President Lukashenko and key financial sponsor of the Lukashenko regime. Chairman of the Council of Shareholders of Beltechexport, the largest export/import company of defence products in Belarus B. Entities Names Transcription of Belarusian spelling Transcription of Russian spelling Names (Belarusian spelling) Names (Russian spelling) Identifying information Reasons 1 Beltechexport Ã Ã Ã  Ã Ã µÃ »Ã Ã µÃ Ã Ã ºÃ Ã ¿Ã ¾ÃÃ   Republic of Belarus, 220012, Minsk, Nezavisimost ave., 86-B Tel: (+375 17) 263-63-83, Fax: (+375 17) 263-90-12 Entity controlled by Mr. Peftiev Vladimir 2 Sport-Pari (Operator of the Republican Lottery company) Ã Ã Ã  Ã ¡Ã ¿Ã ¾ÃÃ -Ã ¿Ã °ÃÃ ¸  (Ã ¾Ã ¿Ã µÃÃ °Ã Ã ¾Ã ÃÃ µÃ Ã ¿Ã Ã ±Ã »Ã ¸Ã ºÃ °Ã ½Ã Ã ºÃ ¾Ã ¹ Ã »Ã ¾Ã Ã µÃÃ µÃ ¸) Entity controlled by Mr. Peftiev Vladimir 3 Private Unitary Enterprise (PUE) BT Telecommunications Ã Ã °Ã Ã Ã ½Ã ¾Ã µ Ã Ã ½Ã ¸Ã Ã °ÃÃ ½Ã ¾Ã µ Ã ¿ÃÃ µÃ ´Ã ¿ÃÃ ¸Ã Ã Ã ¸Ã µ Ã §Ã £Ã  Ã Ã ¢ Ã ¢Ã µÃ »Ã µÃ ºÃ ¾Ã ¼Ã ¼Ã Ã ½Ã ¸Ã ºÃ °Ã Ã ¸Ã ¸  Entity controlled by Mr. Peftiev Vladimir ANNEX II ANNEX III List of equipment which might be used for internal repression as referred to in Article 1a and Article 1b 1. Fire-arms, ammunition and related accessories therefor, as follows: 1.1. Firearms not controlled by ML 1 and ML 2 of the Common Military List of the European Union (1) (Common Military List); 1.2. Ammunition specially designed for the firearms listed in item 1.1 and specially designed components therefor; 1.3. Weapon-sights not controlled by the Common Military List. 2. Bombs and grenades not controlled by the Common Military List. 3. Vehicles as follows: 3.1. Vehicles equipped with a water cannon, specially designed or modified for the purpose of riot control; 3.2. Vehicles specially designed or modified to be electrified to repel borders; 3.3. Vehicles specially designed or modified to remove barricades, including construction equipment with ballistic protection; 3.4. Vehicles specially designed for the transport or transfer of prisoners and/or detainees; 3.5. Vehicles specially designed to deploy mobile barriers; 3.6. Components for the vehicles specified in items 3.1 to 3.5 specially designed for the purposes of riot control. Note 1 This item does not control vehicles specially designed for the purposes of fire-fighting. Note 2 For the purposes of item 3.5 the term vehicles includes trailers. 4. Explosive substances and related equipment as follows: 4.1. Equipment and devices specially designed to initiate explosions by electrical or non-electrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor; except those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g., car air-bag inflaters, electric-surge arresters of fire sprinkler actuators); 4.2. Linear cutting explosive charges not controlled by the Common Military List; 4.3. Other explosives not controlled by the Common Military List and related substances as follows: a. amatol; b. nitrocellulose (containing more than 12,5 % nitrogen); c. nitroglycol; d. pentaerythritol tetranitrate (PETN); e. picryl chloride; f. 2,4,6-trinitrotoluene (TNT). 5. Protective equipment not controlled by ML 13 of the Common Military List as follows: 5.1. Body armour providing ballistic and/or stabbing protection; 5.2. Helmets providing ballistic and/or fragmentation protection, anti-riot helmets, antiriot shields and ballistic shields. Note: This item does not control:  equipment specially designed for sports activities,  equipment specially designed for safety of work requirements, 6. Simulators, other than those controlled by ML 14 of the Common Military List, for training in the use of firearms, and specially designed software therefor. 7. Night vision, thermal imaging equipment and image intensifier tubes, other than those controlled by the Common Military List. 8. Razor barbed wire. 9. Military knives, combat knives and bayonets with blade lengths in excess of 10 cm. 10. Production equipment specially designed for the items specified in this list. 11. Specific technology for the development, production or use of the items specified in this list.. (1) OJ C 86, 18.3.2011, p. 1.